Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 22, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
                                                                                                                       Justices
  153230

  In re FIELDS
  __________________________________

  CEDRIC FIELDS,

                 Plaintiff-Appellant,

  v                                                                  SC: 153230
                                                                     COA: 328777
  WAYNE CIRCUIT COURT,

             Defendant-Appellee.
  ___________________________________

                  On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of February26, 2016, the Clerk of the Court is
  hereby directed to close this file.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 22, 2016
           jam
                                                                                Clerk